DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	Claims 1-16 are amended.
 	Claims 1-16 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 line 9 and Claim 14 line 14 have a parenthetical recitation which makes it indefinite because it is unclear if the limitations within the parenthetical recitation are part of the claimed invention.
Appropriate correct is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (US 20090010975 A1) hereinafter Shiraishi.
	Regarding claims 1-16, Shiraishi is drawn to a non-transparent film composition that has light-shielding properties and can thereby maintain the stability and quality of products, such as formulations, for a long period of time; and formulations using this film composition, and particularly filled capsules. The non-transparent film composition contains a water-soluble metal compound containing at least one metal selected from the group consisting of sodium, potassium, calcium, magnesium, aluminium, manganese, iron, cobalt, nickel, copper, strontium, and barium; and a water-soluble cellulose derivative. The non-transparent film composition is preferably prepared by: spreading an aqueous solution containing a water-soluble cellulose derivative and a water-soluble metal compound containing a monovalent, divalent or trivalent metal into a film- or sheet-like form; and heating the solution at a temperature of 60° C. or higher to obtain the film composition by drying and solidification (abstract and claims 1-13).
 	Shiraishi discloses the non-transparent film composition of the invention essentially contains the aforementioned water-soluble cellulose derivative and water-soluble metal compound, and may optionally contain various additives such as plasticizers, sequestering agents, flavors, and coloring agents [0027]; the plasticizer used herein is not particularly limited. Examples thereof include dioctyl adipate, polyester adipate, epoxidized soybean oil, epoxyhexahydrophthalate diesters, kaolin, triethyl citrate, glycerol, glycerol fatty acid esters, acetyl glycerol fatty acid esters, sesame oil, dimethylpolysiloxane-silicon dioxide mixture, D-sorbitol, medium chain fatty acid triglyceride, corn starch-derived sugar alcohol solutions, triacetin, concentrated glycerol, castor oil, phytosterol, diethyl phthalate, dioctyl phthalate, dibutyl phthalate, butyl phthalyl butyl glycolate, propylene glycol, polyethylene glycol, polyoxyethylene (105) polyoxypropylene (5) glycol, polysorbate 80, polyethylene glycols [0028].
 	Shiraishi discloses the capsule (film) of the present invention may consist of the non-transparent film composition of the invention, or may be produced by covering a known capsule made of, for example, gelatin, a water-soluble cellulose derivative (e.g., HPMC), or pullulan with the non-transparent film composition of the invention [0062].
 	Shiraishi discloses a method of producing a non-transparent film composition comprising (1) spreading an aqueous solution into a film- or sheet-like form, the aqueous solution containing a water-soluble cellulose derivative and a water-soluble metal compound containing a monovalent, divalent or trivalent metal [0012-0015].
 	Shiraishi does not explicitly disclose each of the components of the composition in a single embodiment.	
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Shiraishi, to arrive at the instant invention. 
	One of ordinary skill in the art would have been motivated to do so because Shiraishi discloses all the required ingredients and Shiraishi is drawn to a non-transparent film composition that has light-shielding properties and can thereby maintain the stability and quality of products, such as formulations, for a long period of time; and formulations using this film composition, and particularly filled capsules (abstract and claims 1-13).  Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615